Citation Nr: 1756417	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-337 57A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

2.  Service connection for nerve damage of the lower extremities secondary to a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1979.  In addition, she had prior service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2016.  


REASONS AND BASES

In December 1979, the Veteran filed an application for benefits that included a claim of service connection for a back injury.  Service connection was denied for a back condition in a September 1980 rating decision.  The Veteran was notified of the RO decision by a letter dated in October 1980, which was mailed to her then-current mailing address.  The Veteran did not appeal the September 1980 rating decision.  Thus, the decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In January 1984, the Veteran filed a claim to reopen the service connection claim for a back condition.  Along with the claim, she submitted a record related to private treatment reflecting a diagnosis of intervertebral disc syndrome (IVDS).  In addition, the Veteran noted relevant treatment at an identified VA facility.

In response, in a February 1984 letter, the RO informed the Veteran that the appeal period from the September 1980 rating decision had expired.  The RO stated that she needed to submit new and material evidence to reopen the claim and that the new evidence was not considered new and material evidence.  The RO further told the Veteran that no action would be taken on the claim unless such evidence was received.  The Veteran did not respond and no correspondence was received until the present August 2010 claim to reopen.

On one hand, the January 1984 claim could be considered abandoned because the Veteran did not respond to the February 1984 letter.  See 38 C.F.R. § 3.158.  However, the Board finds that the evidence that was submitted with the January 1984 claim was new and material evidence.  The Veteran had filed the initial claim in December 1979, just four days after separation from service.  After an August 1980 VA examination though, the RO determined that the Veteran did not have a back disability as none was found according to that examination.  Thus, when the Veteran submitted the new private treatment record showing a diagnosis of IVDS and that she was receiving treatment at a VA facility, the RO should have considered this new and material evidence as this was the primary reason the claim was denied previously.  While new and material evidence was not defined at that time (as it is presently at 38 C.F.R. § 3.156(a)), any reasonable interpretation would have considered the new treatment records to be new and material evidence.  See 38 C.F.R. § 3.156(a) (1984).

Because new and material evidence was received, the RO then should have gone on to adjudicate the claim on the merits and should have notified the Veteran with appellate rights.  The RO did address the claim again in the February 2011 rating decision presently on appeal (although not reopening the claim until a November 2013 statement of the case (SOC)).  Therefore, while the case is properly on appeal from the February 2011 rating decision, the Board finds that the claim to reopen has been pending since January 1984 rather than from August 2010.  Furthermore, as determined above, because there has been new and material evidence submitted since the September 1980 rating decision, the claim is considered reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim and the intertwined secondary claim are further addressed in the remand section.


ORDER

New and material evidence having been received; the previously denied service connection claim for a back disability is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a back disability.  She maintains that her current back disability is related to back injuries during service.  

A June 1976 National Guard separation examination report shows that the spine and musculoskeletal system were normal.  Additionally, the June 1977 service entrance examination report shows that the spine and musculoskeletal system were normal.  Service treatment records include an October 1978 record reflecting a history of back symptoms as a result of lifting heavy steel in the field, and the assessment was strain versus dysfunction.  In addition, a November 1978 record reflects treatment for strain in the lumbosacral area five times with limited objective findings.  A March 1979 record reflects strain at T8-L5, and an August 1979 record notes severe muscle strain.  In October 1979, she was profiled for low back pain, with a restriction of lifting no more than 20 pounds throughout her pregnancy.  The November 1979 Chapter 8 (Pregnancy) separation examination report shows that the spine and musculoskeletal system were normal.  

The Board notes that an October 1979 record referencing back symptoms reflects treatment at the Tripler Army Medical Center.  Although the treatment was noted to be for gastrointestinal problems, in view of the evidence and the Veteran's assertions, on remand, a request should be made for any records pertaining to back symptoms from Tripler Army Medical Center.  

Further, the Veteran testified to having had treatment at a medical facility at Fort Meade, Maryland, shortly after separation from her period of active duty.  It does not appear that the treatment records from Fort Meade have been requested.  As such, on remand, a request for the records should be made.  

In addition, in association with the original claim filed in December 1979, the same month as separation, the Veteran filed a claim of entitlement to service connection for a back disability.  She noted a back injury during service in 1978.  A June 1980 VA examination report notes no residuals associated with a history of a back injury.  The impression of x-ray examination of the spine was normal.  The VA examiner noted a strong functional overlay.  Accompanying the Veteran's January 1984 application to reopen the service connection claim for a back disability is a bill for services rendered from her private chiropractor reflecting treatment for back symptoms on numerous occasions in 1983.  The diagnosis was noted to be IVDS.  

Private records associated with the claims file in June 2017 include a September 1993 record reflecting no back pain.  In addition, an August 1996 Emergency Department record notes that chest x-ray examination was normal.  Further, the impression of magnetic resonance imaging (MRI) of the lumbar spine in July 2001 was lumbar spine intact, and the impression of x-ray examination of the lumbar spine in January 2002 was minimal degenerative changes.  

VA treatment records associated with the claims file in April 2017 include September 2010 records reflecting a history of at least six falls due to back pain during the previous year.  The impression of MRI of the lumbar spine in December 2009 was noted to be mild degenerative disc disease.  The assessment was gait dysfunction of unknown etiology.  

A November 2013 VA examination report states that it is less than likely that the Veteran's back symptoms associated with low back pain/degenerative disc disease with radicular pain symptoms are attributable to service, noting that back symptoms appeared to be a result of a slip on the ice in 2008.  In addition, a December 2015 addendum notes no medical literature to the effect that a diagnosis of strain or dysfunction of the right sacroiliac joint at the lumbosacral spine junction would predispose the development of degenerative disc disease of the lumbar spine.  It was noted that although a private chiropractic record reflected a diagnosis of IVDS, there was an absence of objective evidence with respect to a diagnosis of degenerative disc disease of the lumbar spine until 25 years after separation.  

In view of the degenerative changes noted on x-ray examination of the lumbar spine in January 2002 noted above, the opinions in the November 2013 VA examination report and December 2015 addendum are not completely adequate for a determination.  As such, a new VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

With regard to the Veteran's claim of service connection for nerve damage of the lower extremities, the claim is based on a theory of service connection secondary to the back disability.  As such claim is inextricably intertwined with the primary disability claim, it will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since December 2015.  

2.  Request records of treatment pertaining to back symptoms from Tripler Army Medical Center.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request records of treatment pertaining to back symptoms from Fort Meade, Maryland.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability, to include arthritis and IVDS, had its onset during service or within the initial post service year, or, is otherwise related to her active service.  

In rendering the opinion, the examiner should address not only the service treatment records pertaining to back symptoms but also the record in 1984 reflecting a diagnosis of IVDS and the impression of minimal degenerative changes on x-ray examination in January 2002.  

A rationale for all opinions expressed should be provided.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


